Citation Nr: 0713408	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
cornica.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for alcoholism.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1968 to April 1970.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a VA Form 9 received at the RO in August 2005, the veteran 
requested a Board hearing in Washington, D.C.  By letter 
dated February 2006, the Board acknowledged the hearing 
request and informed the veteran of the date of his scheduled 
hearing.  On that date, however, the veteran failed to 
appear.  In the absence of receipt of a request for 
postponement of such hearing, the Board deems the veteran's 
August 2005 request for a Board hearing withdrawn.  38 C.F.R. 
§ 20.702(d) (2006).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran does not currently have post-traumatic 
cornica.

3.  A left knee disorder is not related to service.

4.  Arthritis of the left knee did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.

5.  A left shoulder disorder is not related to service.

6.  Arthritis of the left shoulder did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.

7.  Alcoholism is not related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Post-traumatic cornica was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  A left shoulder disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

4.  Alcoholism was not incurred in or aggravated by service 
and is not secondary to, or a symptom of, a service-connected 
disability.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated June 2004, December 2004 and November 
2005, the first before initially deciding those claims in a 
rating decision dated September 2004.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letters, the RO 
acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or send directly to VA any evidence or 
information he had that he thought would support his claims.  

The content of the notice letters does not reflect compliance 
with the requirements
of the law as found by the Court in Dingess/Hartman.  
Therein, the RO did not
provide the veteran information on disability ratings or 
effective dates.  The veteran
has not, however, been prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 394.
Rather, as explained below, service connection may not be 
granted in this case.
Therefore, any question relating to a disability rating or 
effective date to be assigned
a grant of service connection is rendered moot.  



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including 
service medical records and post-service VA and private 
treatment records.  Since then, the veteran has not indicated 
that there is other information or evidence to secure in 
support of his claims.    

The RO did not afford the veteran a VA examination in support 
of his claims.  However, due to the absence of either a 
current disability or an in-service event or injury to which 
a current claimed disability could be linked, such an 
examination is not mandated under 38 U.S.C.A. § 5103A(d).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
post-traumatic cornica, left knee and left shoulder 
disorders, and alcoholism.  Service connection may be granted 
for disability resulting from injury or disease incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested one of these conditions to 
a degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).

Compensation shall not be paid if the claimed disability is 
the result of the claimant's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2006); see also The Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388-351 (Nov. 5, 1990), effective for 
claims filed after October 31, 1990, and VAOPGPREC 2-97.  
However, compensation may be paid for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a claimant's service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The pertinent 
statute, noted above, merely precludes compensation for 
primary alcohol abuse disabilities and secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse.  "Primary" means an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess.  Id.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Post-traumatic Cornica

The veteran has made no particular assertions pertaining to 
his claim for service connection for post-traumatic cornica.  
In fact, following the RO's inquiry regarding the exact 
nature of this claimed disorder, the veteran did not respond.  
He did, however, submit written statements in support of his 
appeal, including from J.M., none of which mention post-
traumatic cornica.

According to the veteran's service medical records, the 
veteran did not seek treatment for post-traumatic cornica in 
service.  Following discharge, he received VA and private 
treatment for multiple medical complaints, but no medical 
professional diagnosed him with post-traumatic cornica.  
Rather, the veteran's assertions in this case represent the 
only evidence of record diagnosing such a condition.  The 
veteran's assertions in this regard are insufficient to 
establish the current disability element of a service 
connection claim as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has post-traumatic cornica, the Board 
concludes that such disorder was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.

B.  Left Knee and Left Shoulder Disorders

The veteran asserts that he "messed up" his left knee and 
left shoulder in service.  In support of his assertion, he 
has submitted a written statement from J.M., who allegedly 
married the veteran during service.  According to this 
statement, during service, while on leave, she met the 
veteran in Hawaii, at which time he indicated that he had had 
a knee injury.  Further, when the veteran returned from 
Vietnam, he reportedly sought treatment for a left shoulder 
injury sustained in service.  

Post-service VA and private treatment records confirm that 
the veteran has recently received treatment for left knee and 
left shoulder complaints and has been diagnosed with 
arthritis of the left knee and left shoulder.  The Board 
accepts these records as sufficient to establish that the 
veteran currently has left knee and left shoulder disorders.  
There is, however, no evidence in the claims file relating 
these disorders to the veteran's period of active service or 
indicating that the veteran manifested arthritis of the left 
knee or left shoulder within a year of his discharge from 
service.  

According to the veteran's service medical records, which do 
not substantiate J.M.'s statement, the veteran did not injure 
his left knee or left shoulder in service.  On discharge 
examination conducted in April 1970, the veteran did not 
report any such injuries and noted that he had not had any 
swollen or painful joints.  The examiner noted a normal 
clinical evaluation of the veteran's upper and lower 
extremities.  According to the veteran's post-service medical 
records, the veteran did not seek treatment for left knee or 
left shoulder complaints until 2001, decades after his 
discharge from service.

Again, the veteran's assertions represent the only evidence 
of record etiologically relating his current left knee and 
left shoulder disorders to his period of active service.  
Under Espiritu v. Derwinski, 2 Vet. App. at 494-95, such 
assertions are insufficient to establish the nexus element of 
a service connection claim.  In the absence of competent 
evidence relating the veteran's left knee and left shoulder 
disorders to his active service or establishing that he had 
left knee or left shoulder arthritis within a year of his 
discharge from service, the Board concludes that such 
disorders were not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as a preponderance of the evidence is 
against such claim, it must be denied.


C.  Alcoholism

The veteran asserts that, because he was issued alcohol in 
service at age 18, he should be granted service connection 
for alcoholism.  According to J.M., the veteran developed 
this disease secondary to traumatic events experienced in 
service in Vietnam.  She concurs with the veteran that, 
because the military furnished its soldiers alcohol, it 
should take responsibility for the consequences of doing so, 
including any alcoholism that soldiers later developed.  

As previously indicated, under 38 U.S.C.A. §§ 105, 1110, 
compensation is not payable for the veteran's alcoholism as a 
primary disability as it results from the veteran's in-
service abuse of alcohol.  In addition, compensation is not 
payable for the veteran's alcoholism on a secondary basis as 
it is not related to a service-connected disability.  In 
fact, at present, service connection is not in effect for any 
disability to which alcoholism could be related.  

Based on the foregoing, the Board concludes that alcoholism 
was not incurred in or aggravated by service and is not 
secondary to, or a symptom of, a service-connected 
disability.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against such claim, it must 
be denied.


ORDER

Service connection for post-traumatic cornica is denied.

Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for alcoholism is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


